Citation Nr: 0516081	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  00-16 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for fibromyositis, 
generalized, left shoulder, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for fibromyositis, 
generalized, right shoulder, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased rating for fibromyositis, 
generalized, back, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which denied the benefits sought on 
appeal.   

In May 2001, the Board denied the issues listed above.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court), which by means of an 
Order issued in May 2003, vacated the Board's May 2001 
decision and remanded the case to the Board for further 
action.  In November 2003, the Board remanded the case to the 
RO for further development consistent with the May 2003 Court 
Order.

In correspondence received in March 2004, the veteran raised 
claims of entitlement to service connection for a 
degenerative condition of the back and for bilateral knee 
disorders.  These are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  Fibromyositis, generalized, left shoulder, is currently 
manifested by normal range of motion, with flexion and 
abduction from 0 to 180 degrees; extension to 50 degrees; and 
internal and external rotation to 90 degrees; and complaints 
of discomfort and tightness.  

3.  Fibromyositis, generalized, right shoulder, is currently 
manifested by normal range of motion, with flexion and 
abduction from 0 to 180 degrees; extension to 50 degrees; and 
internal and external rotation to 90 degrees; and complaints 
of discomfort and tightness.  

4.  Fibromyositis, generalized, back, is currently manifested 
by ranges of motion of the lumbar spine including flexion to 
60 degrees, extension to 30 degrees, side bending to 45 
degrees, and rotation to 45 degrees; with complaints of 
discomfort at the end of rotation.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for fibromyositis, generalized, left shoulder 
(minor), have not been met.  38 U.S.C.A. § 1155, 5107(b) 
(West 2002); 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5025-
5201 (2004).

2.  The criteria for a disability evaluation in excess of 20 
percent for fibromyositis, generalized, right shoulder 
(major), have not been met.  38 U.S.C.A. § 1155, 5107(b) 
(West 2002); 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5025- 
5201 (2004).

3.  The criteria for a disability evaluation in excess of 20 
percent for fibromyositis, generalized, back, have not been 
met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. Part 
4, § 4.71a, 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5003, 
5021, 5025, 5292 (effective prior to September 26, 2003), and 
Diagnostic Codes 5003, 5021, 5025, 5242 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The appellant has been notified consistent with requirements 
under the VCAA in  letters dated in March 2003, January 2004 
and August 2004, and in the statement of the case and 
supplemental statements of the case.  These documents in 
combination informed the veteran of the information and 
evidence necessary to substantiate the claim, which evidence 
he was expected to submit, and which evidence VA would 
attempt to obtain for him.  He was also requested to inform 
the RO of any further evidence the claimant wanted VA to 
attempt to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The record reflects that the RO has made 
reasonable efforts to obtain relevant medical and other 
evidence adequately identified by the appellant in support of 
his claim.  The veteran has been afforded relevant 
examination.  

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case because 
VCAA did not exist at that time.  However, after VCAA-
compliant notice was sent, the claim was readjudicated 
without "taint" from prior adjudication.  Thus, to decide 
the appeal now would not be prejudicial.  The Board finds 
that VA has complied with the VCAA duties to notify and 
assist.

II.  Analysis

The veteran is claiming that he is entitled to increased 
ratings for his service-connected fibromyositis, generalized, 
left shoulder; fibromyositis, generalized, right shoulder; 
and fibromyositis, generalized, back.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases in which 
service connection already has been established, and an 
increase in the disability rating is at issue, as here, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements and testimony describing the 
symptoms of his service-connected disorder are deemed 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements and testimony must be 
considered with the clinical evidence of record and in 
conjunction with the pertinent rating criteria.

VA must consider all the evidence of record to determine when 
an ascertainable increase occurred in the rated disability.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson 
v. West, 12 Vet. App. 442 (1999).  The primary concern in a 
claim for an increased evaluation for a service-connected 
disorder is the current level of disability.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, 
(2003), the evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  The 
United States Court of Veterans Appeals (Court) held, in 
Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes 
of determining whether the appellant is entitled to separate 
ratings for different problems or residuals of an injury, 
such that separate evaluations do not violate the prohibition 
against pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions.

The Board has reviewed all the evidence of record including 
service medical records and private and VA medical records 
since service, with an emphasis on the more recent evidence 
dated beginning from the year prior to receipt, in August 
1998, of the veteran's claim for increases in the respective 
ratings.  The more recent evidence consists of contentions of 
the veteran; the transcript of a June 2000 hearing before the 
RO; various VA and private medical records reflecting 
treatment from 1997 through 2003 for different medical 
conditions and disorders; and reports of VA examinations in 
January 1999, April 2003, and August 2004.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The evidence submitted by the veteran or on his behalf 
is extensive and will not be discussed in total detail.  The 
Board will summarize the relevant evidence where appropriate 
and material to the issues here.

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

In the August 1999 rating decision from which the veteran 
appealed, the RO evaluated the veteran's service-connected 
left and right shoulder disabilities under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201, for limitation of motion of the arm.  
In that decision, the RO denied the veteran's respective 
claims for increased ratings in excess of 20 percent for the 
left and right shoulder disabilities.  In that decision, the 
RO also denied a claim for a rating in excess of 20 percent 
for the service-connected back disability under Diagnostic 
Code 5025-5292.  The hyphenated diagnostic code in this case 
indicates that fibromyalgia (fibrositis, primary fibromyalgia 
syndrome), under Diagnostic Code 5025 is the service-
connected disorder, and limitation of motion of the lumbar 
spine, under Diagnostic Code 5292 is a residual condition.

At the time of that rating decision, regarding the shoulder 
disabilities, the RO determined that the medical evidence 
indicated that the range of motion of the shoulders was 
measured to be 90 degrees of flexion, 88 degrees of 
abduction, 40 degrees of external rotation, and 40 degrees of 
internal rotation; and that there was pain throughout 
anterior and posterior shoulder girdle and giving way muscle 
weakness on testing muscle strength.  

The RO also determined in essence, regarding the back 
disability, that the medical evidence indicated that the 
service-connected back disability was manifested by no more 
than moderate limitation of motion, or with widespread 
musculoskeletal pain and tender points with associated 
symptoms that are episodic and are not nearly constant.  The 
RO also determined that there was additional disability 
resulting from unrelated degenerative joint disease of the 
lumbar spine.

Most recently, in a December 2004 supplemental statement of 
the case, the three service-connected disabilities on appeal 
here were evaluated under diagnostic criteria for rating 
myositis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5021, 
myositis is rated on limitation of motion of the affected 
parts, as arthritis, degenerative.  38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5021 (2004).

Under, 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups warrants the grant of a 10 percent rating, and 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations will result in the assignment of a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.  See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The Rating Schedule provides that fibromyalgia (fibrositis, 
primary fibromyalgia syndrome), with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms that requires continuous 
medication for control warrants a 10 percent rating.  When 
the symptoms of fibromyalgia are episodic, with the 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but are present more 
than one-third of the time, a 20 percent rating is assigned.  
A 40 percent rating, the highest available under this code, 
requires evidence that the fibromyalgia is constant, or 
nearly so, and refractory to therapy. Widespread pain means 
pain in both the left and right sides of the body that is 
both above and below the waist, and that affects both axial 
skeleton (i.e. cervical spine, anterior chest, thoracic 
spine, or low back) and the extremities. 38 C.F.R. § 4.71a, 
Diagnostic Code 5025, including Note (2004).

Initially, the Board notes that the veteran's combined rating 
for his back and bilateral shoulder disabilities is already 
greater than the maximum allowable rating of 40 percent under 
Diagnostic Code 5025.  See 38 C.F.R. § 4.25.  Under that code 
fibromyalgia does not involve separate ratings for separate 
affected parts, but rather provides for one rating for the 
disease with widespread musculoskeletal pain and tender 
points, and other symptoms.  See 38 C.F.R. §§ 4.14, 4.71a, 
Diagnostic Code 5025, including Note.  Therefore, an 
evaluation of the service-connected disease, as fibromyalgia, 
would not avail the veteran a higher rating than the current 
combined rating in effect.  Therefore, below, the Board will 
consider the respective evaluations for the back and 
bilateral shoulder disabilities under other potential rating 
criteria.

i.  Shoulders

Pursuant to Diagnostic Code 5003, the two shoulder 
disabilities are evaluated under applicable schedular 
criteria pertaining to limitation of motion of the arm.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5201.  Under Diagnostic 
Code 5201, for limitation of motion of the arm to 25 degrees 
from the side, a 40 percent evaluation is assignable for the 
major arm, and a 30 percent evaluation is assignable for the 
minor arm.  When the range of motion is limited to midway 
between the side and shoulder level, a 30 percent evaluation 
is assigned for the major extremity, and a 20 percent 
evaluation is assigned for the minor extremity.  A 20 percent 
rating is assignable for limitation of motion of either arm 
at the shoulder level. 

The Board finds that an increased evaluation is not warranted 
for the veteran's service-connected right or left shoulder 
disability.  In this regard, the Board notes that the veteran 
is right-handed, and as such, the right shoulder is the major 
upper extremity. 

The record establishes that during the most recent VA 
examination in August 2004, examination of the shoulders 
revealed that they were stable.  Range of motion of both 
shoulders was noted to be normal, with flexion and abduction 
from 0 to 180 degrees; extension was to 50 degrees; and 
internal and external rotation was to 90 degrees.  The range 
of motion was the same actively, passively, and repetitively, 
and against resistance.  

Given the normal findings regarding range of motion, the 
Board finds that under the criteria set forth under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201, the veteran's symptomatology 
does not warrant an evaluation in excess of the respective 20 
percent ratings currently assigned for each shoulder 
disability.  The Board notes that there is no evidence that 
the veteran's right arm is limited in motion to midway 
between his side and shoulder level; or that his left arm is 
limited to 25 degrees from his side.  Therefore, with respect 
to either shoulder disability, an evaluation greater than 20 
percent is not warranted at this time as respective 
disability pictures do not more nearly approximate the 
criteria required under Diagnostic Code 5201 for the next 
higher evaluation.

The Board notes the examiner from the August 2004 examination 
indicated that the veteran complained of having some 
discomfort while undergoing the range of motion evaluation, 
however, the range of motion was not limited by pain, 
fatigue, weakness or lack of endurance on repetition.  The 
report records that no spasm or areas of tenderness were 
noted.  Therefore, even considering the criteria set forth in 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v Brown, 8 Vet. App. 
202 (1995), the Board finds that there has been no 
demonstration, by competent clinical evidence, of additional 
functional limitation comparable to limitation of motion of 
the right arm to midway between his side and shoulder level, 
or of the left arm to 25 degrees from the veteran's side.

In sum, a rating in excess of 20 percent is not warranted for 
either shoulder disability under any alternative rating 
criteria.  The Board finds significant medical evidence 
against the veteran's claim.  

ii.  Back

Pursuant to Diagnostic Code 5003 the service-connected back 
disability (fibromyositis, generalized, back) has been 
evaluated under applicable schedular criteria pertaining to 
limitation of motion of the lumbar spine.

During the course of this appeal the regulations for rating 
disabilities of the spine were twice revised effective 
September 23, 2002, and effective September 26, 2003. See 67 
Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 
27, 2003). VA's General Counsel, in a precedent opinion, held 
that when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The veteran was notified of the revisions in the January 2005 
supplemental statement of the case.  

The Board initially notes that these revisions included 
revising the rating criteria used for evaluating 
intervertebral disc syndrome.  However, under Diagnostic Code 
5021, myositis is rated on limitation of motion of the 
affected parts, as arthritis, degenerative.  This requires 
evaluation under diagnostic codes for rating limitation of 
motion of the spine due to myositis, which is inflammation of 
fibromuscular tissue.  See Dorland's Illustrated Medical 
Dictionary 628 (28th ed. 1994).  It does not involve 
intervertebral disc syndrome.  Therefore, the old and revised 
versions of criteria for evaluating intervertebral disc 
syndrome are not relevant to this analysis.  

Moreover, as reflected in the August 2004 VA examination 
report, the veteran has complaints of aching in the lower 
extremities bilaterally, and of discomfort in the lumbar area 
which radiates into the lower extremities and involving all 
toes of both feet.  The examiner opined that these symptoms 
are more characteristic of the veteran's diagnosed diabetes 
mellitus, and circulatory and sensory problems related to 
that disease, as opposed to discomfort in the extremities 
secondary to spinal conditions.  The examiner opined that the 
fibromyositis may give the veteran some complaints but that 
it was unlikely that his major complaints involving the lower 
extremities were related to fibromyositis.  The veteran is 
separately rated for service connected diabetes mellitus, and 
diabetic neuropathy involving all four extremities.

Nevertheless, assuming arguendo that these complaints were 
caused by the fibromyositis, as noted above, the veteran is 
already assigned a combined rating in excess of the maximum 
evaluation assignable under Diagnostic Code 5025 for 
fibromyalgia (fibrositis, primary fibromyalgia syndrome).  

In any event, there is no medical evidence showing either (1) 
severe intervertebral disc syndrome, with recurring attacks, 
with intermittent relief, which is necessary for a 40 percent 
rating under the previous criteria (38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective before September 23, 2002)); 
or (2) under the amended criteria for intervertebral disc 
disease (now reclassified as Diagnostic Code 5243), 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  There is no medical evidence showing the veteran 
has been prescribed bed rest by a physician, nor does the 
veteran allege this is so.  

Prior to September 26, 2003, the Rating Schedule provided 
ratings for limitation of motion of the lumbar spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective before September 23, 2002).  

For lumbosacral strain ratings were provided when there was 
evidence of characteristic pain on motion (10 percent); 
muscle spasm on extreme forward bending with loss of lateral 
spine motion, unilateral, in a standing position (20 
percent); or listing of the whole spine to the opposite side 
with a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent).  See 38 
C.F.R. § 4.71, Diagnostic Code 5295 (effective before 
September 23, 2002).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, The Spine (effective from September 26, 
2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 percent);

For unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);

For unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine (30 
percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent); and

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion. 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).

Range of motion measurements are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).

The record establishes that during the most recent VA 
examination in August 2004, examination of the back showed 
that on range of motion evaluation of the lumbar spine, 
flexion was to 60 degrees (90 degrees is normal), extension 
was to a normal 30 degrees, side bending was to a normal 45 
degrees, and rotation was to a normal 45 degrees.  The 
examiner characterized the limitation of flexion in the 
lumbar spine as a minimal limitation of motion, and opined 
that that limitation of motion was no different than expected 
in most people in the veteran's age group.  

Given the essentially normal findings regarding range of 
motion evaluation, the Board finds that under the criteria 
set forth under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective before September 23, 2002), the veteran's 
symptomatology does not warrant an evaluation in excess of 
the current 20 percent rating assigned for the service 
connected back disability.  The Board notes that there is no 
evidence that the veteran's back disability manifests more 
than moderate limitation of motion of the lumbar spine.  All 
ranges of motion are normal, except for flexion, which is to 
60 degrees versus a normal range of 90 degrees, and was 
considered to be merely a minimal limitation of motion by the 
most recent examiner.  

These findings of normal or minimal limitation of ranges of 
motion of the lumbar spine also do not meet the range of 
motion criteria necessary to warrant an increase under the 
September 2003 regulation amendments as outlined above, which 
provide a general rating formula for diseases and injuries of 
the spine with or without symptoms such as pain.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula) (effective from September 
26, 2003).  The medical evidence does not show that the 
veteran's service-connected back disability manifests the 
required limitation of motion to warrant an increase under 
the General Rating Formula.  

The Board notes the examiner from the August 2004 examination 
indicated that the veteran complained of having discomfort 
with the end of the rotation range of motion.  The examiner 
noted that the range of motion in flexion was limited by pain 
but that no other range of motions were limited by pain, 
fatigue, weakness or lack of endurance on repetition.  
Therefore, based on the foregoing, even considering the 
criteria set forth in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v 
Brown, 8 Vet. App. 202 (1995), the Board finds that there has 
been no demonstration, by competent clinical evidence, of 
additional functional limitation comparable to severe 
limitation of motion of the lumbar spine, or forward flexion 
of the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.

The record shows that the veteran has orthopedic pathology 
involving the spine, including as reflected in the August 
2004 VA examination report, X-ray evidence of narrowing of 
the lumbar spine consistent with aging; and X-ray evidence of 
narrowing of the C3-4 area and the presence of anterior 
cervical fusion at C4, 5, and 6.  As reflected in the January 
1999 VA joints examination, the veteran has been assessed as 
having degenerative joint disease at his lumbar spine at L4-
L5 and L5-S1, which was documented by MRI and X-ray 
evaluations; and degenerative changes in the cervical spine.  

The veteran has not been granted service connection for these 
orthopedic pathologies, and there is no evidence that they 
are in any way associated with the service-connected 
fibromyositis, which involves inflammation of fibromuscular 
tissue.  See Dorland's Illustrated Medical Dictionary 628 
(28th ed. 1994).  

On the contrary, a VA medical doctor in rheumatology stated 
in February 2000 that there was enough evidence of 
degenerative spine disease involving cervical and lumbar 
regions, to explain the veteran's complaints of neck and 
lower back pain.  That physician stated further that this was 
completely different from the fibromyalgia in 
etiopathogenesis and structural involvement, but that they 
can exist simultaneously and sometimes symptoms may overlap 
such as muscle tenderness, spasms, etc.  She also opined that 
the veteran had a diagnosis of cervical myelopathy, which was 
secondary to the veteran's degenerative joint disease.  
During a VA examination for diabetes mellitus in November 
2004, the examiner opined that it was at least a 50/50 
probability that the veteran's neuropathy was due to 
diabetes, noting that the veteran also had underlying 
lumbosacral radiculopathy.

In sum, a rating in excess of 20 percent is not warranted 
under any alternative rating criteria, including as a result 
of the pertinent revised spine regulations.  The Board finds 
significant medical evidence against the veteran's claim.  

iii. Conclusion

The Board, in reaching the conclusions above, has considered 
the veteran's arguments.  While a lay witness can attest as 
to the visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under the 
rating criteria is not probative evidence.  This is so 
because only someone qualified by knowledge, training, 
expertise, skill, or education, which the veteran is not 
shown to possess, may provide evidence requiring medical 
findings.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  Although the evidence shows some symptoms due 
to the service-connected disabilities, there is no evidence 
that the nature and severity of these symptoms are beyond 
what is contemplated by the applicable criteria.  The veteran 
has submitted no evidence showing that his service-connected 
disorders on appeal here have in themselves markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that the disorders have 
necessitated frequent periods of hospitalization.  The most 
recent examiner opined that it was unlikely that the veteran 
was unemployable because of his fibromyositis.

Based on the foregoing, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Given the nature of the veteran's service-connected left and 
right shoulder and back disabilities as described above, the 
Board finds that there is no basis under any of the 
Diagnostic Codes discussed above for awarding an evaluation 
higher than the currently assigned ratings.  Should the 
veteran's disability picture change in the future, he may be 
assigned a higher evaluation.  See 38 C.F.R. § 4.1 (2004).  
At present, however, there is no basis for such an 
evaluation.

Because the Board finds that the preponderance of the 
evidence establishes that the veteran's service-connected 
disabilities on appeal here do not meet the criteria for a 
rating greater than that currently assigned, an increase is 
not warranted for any of these, and the reasonable doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

A rating in excess of 20 percent for fibromyositis, 
generalized, left shoulder, is denied.

A rating in excess of 20 percent for fibromyositis, 
generalized, right shoulder, is denied.

A rating in excess of 20 percent for fibromyositis, 
generalized, back, is denied.



	                        
____________________________________________
	J. E. DAY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


